The defendant was indicted for murder and was tried and convicted of manslaughter in the first degree, and from a judgment of conviction he appeals.
The only error complained of is the refusal of the court to continue the case a second time. We have examined the facts as shown by the bill of exceptions, and we are of the opinion that the trial court gave to the defendant every right to which he was entitled, and this case is affirmed on the authority of Brand v. State, 13 Ala. App. 390, 69 So. 379.
There is no error in the record, and the judgment of the lower court is affirmed.
Affirmed.